        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases,                              )
                                             )
LEAD CASE: Roane et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                             )
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
Holder v. Barr et al., 19-cv-3520            )
                                             )

                  DEFENDANT’S ANSWER TO PLAINTIFF HOLDER’S
                    CORRECTED SUPPLEMENTAL COMPLAINT

       Defendants, William P. Barr, the Attorney General of the United States, Timothy Shea, the

Acting Administrator of the U.S. Drug Enforcement Administration (“DEA”), Stephen M. Hahn,

M.D., the Commissioner of Food and Drugs at the Food and Drug Administration (“FDA”),

Michael Carvajal, the Director of the Federal Bureau of Prisons (“BOP”), Jeffrey E. Krueger,

Regional Director of the North Central Region of BOP, Donald W. Washington, Director of the

U.S. Marshals Service (“USMS”), Nicole C. English, the Acting Assistant Director, Health

Services Division of BOP, T.J. Watson, the Complex Warden of United States Penitentiary

(“USP”) Terre Haute, William Wilson, M.D., the Clinical Director of USP Terre Haute, and John

Does I-X, to the extent they are federal government employees, by and through undersigned

counsel, hereby answer Plaintiff Norris Holder’s Corrected Supplemental Complaint (“CSC”),

ECF No. 94, as follows, in correspondingly numbered paragraphs:

       1.      Paragraph 1 sets forth Holder’s characterization of this action, to which no response

is required.
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 2 of 13




        2.      Defendants admit that Holder first alleged an as-applied claim in his individual

complaint in Holder v. Barr, et al., C.A. No. 19-3520-TSC, ECF No. 1 (D.D.C. Nov. 22, 2019),

and admit that his individual case was consolidated into this proceeding on December 4, 2019.

The remainder of Paragraph 2 constitutes either a legal conclusion or a characterization of this

action. In either case, no response is required.

        3.      In Paragraph 3, Plaintiff repeats, realleges, and incorporates by reference the

allegations in the consolidated Amended Complaint, see ECF No. 92, No. 19-mc-145. Defendants

have filed a combined Motion to Dismiss and for Summary Judgment in the consolidated action,

see ECF No. 170, which is still pending, with the exception of Count II of the Amended Complaint,

which has been dismissed. See ECF No. 193. Accordingly, to the extent Plaintiff repeats,

realleges, and incorporates by reference the same allegations that support Count II of the

consolidated Amended Complaint, Defendants need not answer them because that claim has been

dismissed. See ECF No. 193 at 5 n.1 (explaining that the Court’s order dismissing Count II does

not apply to Holder only because the allegations in his corrected supplemental complaint “related

to risk of harm are substantially different”). Moreover, no response is required at this time as to

the remaining allegations in the consolidated Amended Complaint.

        4.      The first sentence of Paragraph 4 constitutes a legal conclusion as to which no

response is required. The remainder of the paragraph is denied except to admit that BOP provides

Holder daily medication, and BOP is aware that Holder has had episodes of epileptic seizures

while imprisoned in the custody of BOP, and that some of those seizures required medical attention

and transport to outside care facilities.




                                                   2
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 3 of 13




        5.      The first sentence of Paragraph 5 is denied. The second sentence of Paragraph 5

constitutes a legal conclusion as to which no response is required. To the extent a response is

required, it is denied.

        6.      Defendants admit the first sentence of Paragraph 6. Defendants deny the second

sentence except to admit that Mr. Holder is a death-sentence prisoner housed at U.S. Penitentiary

Terre Haute, operated by BOP and that BOP is a component of DOJ. The third sentence of

Paragraph 6 alleges a hypothetical scenario to which no response is required; to the extent a

response is required, Defendants deny it except to admit that Mr. Holder may face execution unless

it is enjoined by a court.

        7.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in the first two sentences of Paragraph 7. Defendants admit that Holder is

currently prescribed 200 mg of carbamazepine to take three times a day to treat his epilepsy.

        8.      Admit.

        9.      Defendants deny the allegations in the first sentence of Paragraph 9 except that they

admit that BOP intends to execute Holder via an injection of pentobarbital. Defendants deny the

allegations in the second sentence of Paragraph 9.

        10.     Denied.

        11.     Paragraph 11 alleges a hypothetical scenario to which no response is required; to

the extent a response is required, Defendants deny it.

        12.     Paragraph 12 alleges a hypothetical scenario to which no response is required; to

the extent a response is required, Defendants deny it.

        13.     Defendants deny the allegations in the first sentence of Paragraph 13. Defendants

admit the allegation in the second sentence of Paragraph 13. Defendants deny the allegation in the



                                                  3
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 4 of 13




third sentence of Paragraph 13. Defendants admit the allegations in the fourth sentence of

Paragraph 13. The final sentence of Paragraph 13 alleges a hypothetical scenario to which no

response is required; to the extent a response is required, Defendants deny the allegations in the

final sentence of Paragraph 13.

       14.     Defendants deny the allegation in the first sentence of paragraph 14. Defendants

lack knowledge or information sufficient to form a belief about the truth of the allegations in the

second sentence of paragraph 14. Defendants admit that the consolidated Amended Complaint

alleges that the 2019 Protocol includes a significant risk of pulmonary edema. See Compl. ¶ 14

(third sentence). Defendants deny the remainder of the allegations in Paragraph 14.

       15.     Denied.

       16.     Denied.

       17.     Defendants deny the first sentence of Paragraph 17 to the extent it alleges that there

is a risk of pain using BOP’s pentobarbital protocol and otherwise lack knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 17.

       18.     Paragraph 18 consists of legal conclusions, to which no response is required.

       19.     Defendants admit that Missouri is the state in which Mr. Holder’s sentence was

imposed and that Missouri uses a single-drug pentobarbital execution protocol. The remainder of

Paragraph 19 consists of legal conclusions, to which no response is required.

       20.     Denied.

       21.     The first sentence of paragraph 21 consists of a legal conclusion, to which no

response is required; to the extent a response is required, it is denied. Defendants deny the

remainder of Paragraph 21, except that they admit that execution by firing squad is currently

authorized by the laws of Utah, Oklahoma, and Mississippi, and lack knowledge or information



                                                 4
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 5 of 13




sufficient to form a belief about the truth of the allegation that execution by firing squad would

pose no risk of any adverse drug interactions.

       22.     Denied.

       23.     Denied.

       24.     Denied

       25.     In Paragraph 25, Holder re-alleges the preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

       26.     Denied.

       27.     Paragraph 27 consists of legal conclusions, to which no response is required; to the

extent a response is required, denied.

       28.     Paragraph 28 consists of legal conclusions, to which no response is required; to the

extent a response is required, denied.

       29.     Paragraph 29 consists of a legal conclusion, to which no response is required; to

the extent a response is required, denied.

       30.     Admitted that BOP is aware that Holder suffers from epilepsy and is prescribed

carbamazepine. The remainder of paragraph 30 consists of legal conclusions, to which no response

is required; to the extent a response is required, denied.

       31.     Paragraph 31 consists of a legal conclusion, to which no response is required; to

the extent a response is required, denied.

       32.     Paragraph 32 consists of a legal conclusion, to which no response is required; to

the extent a response is required, denied.




                                                  5
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 6 of 13




        33.     Denied. The second sentence of Paragraph 33 consists of a legal conclusion, to

which no response is required; to the extent a response is required, denied.

        34.     Paragraph 34 consists of legal conclusions, to which no response is required; to the

extent a response is required, denied.

        The remaining paragraphs of the Complaint contain Plaintiffs’ requested relief, to which

no response is required. To the extent a response is required, Defendant denies the allegations

contained in the remaining paragraphs of the Complaint and further avers that Plaintiffs are not

entitled to any relief.

        Defendant hereby denies all allegations in the Complaint not expressly admitted or denied.

                                            DEFENSES

        1.      Plaintiff fails to state a claim upon which relief may be granted.

        Defendants hereby reserve the right to raise any additional defenses not asserted herein of

which they may become aware through discovery or other investigation.




                                                  6
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 7 of 13




Dated: August 31, 2020                     Respectfully submitted,

 MICHAEL R. SHERWIN                    DAVID M. MORRELL
 Acting United States Attorney         Deputy Assistant Attorney General
 DANIEL F. VAN HORN                    PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office   Special Counsel

  /s/ Alan Burch                       JEAN LIN (NY Bar 4074530)
 ALAN BURCH (D.C. Bar 470655)          Special Litigation Counsel
 Assistant United States Attorney      JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                CRISTEN C. HANDLEY (MO Bar 69114)
 for the District of Columbia          BRADLEY P. HUMPHREYS (D.C. Bar 099057)
 Washington, D.C. 20530                Trial Attorneys
 202-252-2550                          Civil Division
 alan.burch@usdoj.gov                  Federal Programs Branch
                                       Civil Division, Department of Justice
                                       1100 L Street, N.W.
                                       Washington, D.C. 20005
                                       (202) 514-3716
                                       Jean.lin@usdoj.gov
                                       Jonathan.kossak@usdoj.gov
                                       Cristen.handley@usdoj.gov
                                       Bradley.humphreys@usdoj.gov


                                       Attorneys for Defendants




                                       7
        Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 8 of 13




                                CERTIFICATE OF SERVICE
       I hereby certify that on August 31, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of plaintiff’s counsel of record(as most recently identified in the

signature pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

 Andres C. Salinas (DC Bar No. 156118)
 WILMER CUTLER PICKERING HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 (202) 663-6289
 Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

 Joshua C. Toll
 D.C. Bar No. 463073 King & Spalding LLP
 1700 Pennsylvania Avenue, N.W.
 Washington, DC 20006
 (202) 737-8616
 jtoll@kslaw.com

 Margaret O’Donnell
 P.O. Box 4815
 Frankfort, KY 40604
 (502) 320-1837
 mod@dcr.net

Counsel for Plaintiff Anthony Battle

 Ginger D. Anders (Bar No. 494471)
 Jonathan S. Meltzer (Bar No. 888166546)
 Brendan Gants (Bar No. 1031419)

                                                8
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 9 of 13




 MUNGER, TOLLES & OLSON LLP
 1155 F Street N.W., Seventh Floor
 Washington, D.C. 20004-1357
 (202) 220-1100

Counsel for Plaintiff Brandon Bernard

 Alex Kursman, Assistant Federal Defender
 Shawn Nolan, Chief, Capital Habeas Unit
 Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
 Philadelphia, PA 19106
 Telephone - 215-928-0520
 Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

 Joseph Luby, Assistant Federal Defender
 Federal Community Defender Office, E.D. Pa.
  601 Walnut Street, Suite 545 West
 Philadelphia, PA 19106
 Telephone - 215-928-0520
 Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

 Amy Lentz (DC Bar No. 990095)
 Steptoe & Johnson, LLP
 1300 Connecticut Avenue NW
 Washington, DC 20036
 202.429.1320

Counsel for Plaintiff Orlando Hall

 Scott W. Braden
 Assistant Federal Defender
 Arkansas Federal Defender Office
 Ark Bar Number 2007123
 1401 West Capitol, Suite 490
 Little Rock, Arkansas 72201
 (501) 324-6114
 Scott_Braden@fd.org

 Jennifer Ying (DE #5550)
 Andrew Moshos (DE #6685)
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                               9
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 10 of 13




 1201 N. Market St.
 P.O. Box 1347
 Wilmington, Delaware 19801
 (302) 658-9300
 jying@mnat.com
 amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

 Jon Jeffress
 KaiserDillon PLLC
 1099 14th Street NW
 8th Floor West
 Washington, DC 20005
 Telephone - 202-640-2850
 Email - jjeffress@kaiserdillon.com

 Timothy Kane, Assistant Federal Defender
 Shawn Nolan, Chief, Capital Habeas Unit
 Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
 Philadelphia, PA 19106
 Telephone - 215-928-0520
 Email – timothy_kane@fd.org
 Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

 Donald P. Salzman (D.C. Bar No. 479775)
 Charles F. Walker (D.C. Bar No. 427025)
 Steven M. Albertson (D.C. Bar No. 496249)
 Skadden, Arps, Slate, Meagher & Flom LLP
 1440 New York Avenue, N.W.
 Washington, D.C. 20005
 (202) 371-7983
 donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

 David S. Victorson
 Hogan Lovells US LLP
 Columbia Square
 555 13th Street NW
 Washington, DC 20004
 (202) 637-5600
 (202) 637-5910 (fax)


                                              10
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 11 of 13




 david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
 390 Madison Avenue
  New York, NY 10017
 (212) 918-3000
 (212) 918-3100 (fax)
 pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

 Kathryn L. Clune
 Crowell & Moring LLP
 1001 Pennsylvania Avenue NW
 Washington D.C. 20004-2595
 (202) 624-2705
 kclune@crowell.com

 Harry P. Cohen (pro hac vice application pending)
 Michael K. Robles (pro hac vice application pending)
 James Stronski (pro hac vice application pending)
 Crowell & Moring LLP
 590 Madison Avenue New York, NY 10022
 (212) 223-4000
 (212) 223-4134(fax)
 hcohen@crowell.com
 mrobles@crowell.com
 jstronski@crowell.com

 Jon M. Sands (pro hac application to be filed)
 Dale A. Baich (pro hac application to be filed)
 Jennifer M. Moreno
 Federal Public Defender
 District of Arizona
 850 West Adams Street, Suite 201
 Phoenix, Arizona 85007
 602-382-2816
 602-889-3960 (fax)
 dale_baich@fd.org
 jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson

 Shawn Nolan, Chief, Capital Habeas Unit
 Federal Community Defender Office, E.D. Pa.


                                               11
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 12 of 13




 601 Walnut Street, Suite 545 West
 Philadelphia, PA 19106
 Telephone - 215-928-0520
 Email – timothy_kane@fd.org
 Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul

 Paul F. Enzinna
 D.C. Bar No. 421819
 Ellerman Enzinna PLLC
 1050 30th Street, NW
 Washington, DC 20007
 202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

 Amy Karlin
 Interim Federal Public Defender
 Celeste Bacchi
 Jonathan C. Aminoff
 Deputy Federal Public Defenders
 321 E. Second Street
 Los Angeles, CA 90012
 (213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org




                                            12
       Case 1:19-mc-00145-TSC Document 228 Filed 08/31/20 Page 13 of 13




Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


Counsel for Richard Tipton, III.

 Evan Miller (DC Bar # 219310)
 Vinson & Elkins LLP
 2200 Pennsylvania Avenue, NW
 Suite 500 West
 Washington, D.C. 20037
 (202) 639-6605
 (202) 478-1815 (fax)
 emiller@velaw.com

Counsel for Bruce Webster

                                     /s/ Alan Burch
                                    ALAN BURCH
                                    Assistant United States Attorney




                                              13
